DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-21, in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“training a convolutional neural network to learn a complex mapping function from patient non-dielectric images to dielectric images at a single frequency or multiple frequencies, the convolutional neural network being trained with a test set derived from characterized images; applying the trained convolutional neural network to a subject's non-dielectric imaging data to determine an initial predicted dielectric image;”
McCollugh (patent 9386936) teaches “applying the initial predicted dielectric image as a starting input for a physics-model-based iterative dielectric image reconstruction model to form a final predicted dielectric image where non-dielectric imaging data and initial predicted dielectric image can be at the same spatial resolution or at a different spatial resolution.”(McCollugh, Fig. 11A, #1105 teaches an Physics-model-based iterative dialectric image reconstruction model using as a starting (seed) point one or more of  prior microwave scans stored in the centralized database and a prior reconstructed dielectric image that was previously reconstructed from the scattering fields),  but does not teach the limitation above.

U. S. Kamilov, D. Liu, H. Mansour, and P. T. Boufounos, "A recursive born approach to nonlinear inverse scattering," IEEE Signal Processing Letters, vol. 23, no. 8, pp. 1052-1056, 2016 and Z. Wei and X. Chen, "Deep-learning schemes for full-wave nonlinear inverse scattering problems," IEEE Transactions on Geoscience and Remote Sensing, 2018 are similar to Corsi, in that they do not disclose “physics-model-based iterative dielectric image reconstruction model”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        (